


Exhibit 10.19

 

FIRST AMENDMENT TO
CONSULTING AGREEMENT
(Las Colinas)

 

This FIRST AMENDMENT TO CONSULTING AGREEMENT (this “Amendment”), is entered into
as of March 17, 2014 by and between IDQ Operating, Inc. (the “Company”), and Las
Colinas Investments, LLC (the “Consultant”).

 

WHEREAS, reference is hereby made to that certain Consulting Agreement, dated as
of January 28, 2013 (the “Consulting Agreement”) by and between the Company and
the Consultant.  Capitalized terms used but not defined herein shall have the
respective meanings ascribed to such capitalized terms in the Consulting
Agreement.

 

WHEREAS, the Company and the Consultant desire to amend the Consulting Agreement
in the manner set forth herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
herein, and other consideration, the receipt of which is hereby acknowledged,
the Company and the Consultant hereby agree as follows:

 

1.                                      Amendment to Section 3 of the Consulting
Agreement.  Effective as of the date hereof, the Consulting Agreement is hereby
amended by adding the following as Section 3(c) thereof:

 

“(c)                            Notwithstanding anything contained herein to the
contrary, from and after April 1, 2014 the maximum amount of Consulting Fees and
Additional Consulting Fees, combined, that may be paid to Consultant hereunder
are $360,000.”

 

2.                                      Amendment to Section 4(a) of the
Consulting Agreement.  Effective as of the date hereof, Section 4(a) of the
Consulting Agreement is hereby amended and restated to the following:

 

“(a)                           This Agreement shall terminate upon the first of
the following to occur: (i) June 30, 2017, (ii) the date that Michael (“Klein”)
ceases to be an employee of at least one of the Armored AutoGroup Parent Inc., a
Delaware corporation (“AAG Parent”), the Company or any of their respective
subsidiaries (an “AAG Company”) for any reason other than as a result of a
termination of Klein’s employment by the applicable AAG Company without “cause”
(as such term is used in Klein’s then applicable employment agreement with such
AAG Company), a resignation by Klein with “good reason” (as such term is used in
Klein’s then applicable employment agreement with such AAG Company) or Klein’s
death or “disability” (as such term is used in Klein’s then applicable
employment agreement with such AAG Company), (iii) the date on which a Change of
Control (as such term is defined in the

 

--------------------------------------------------------------------------------


 

Management Agreement described in the Kinderhook Waiver) (but only upon the
payment by the Company to Consultant of any Additional Consulting Fee that is
payable to Consultant on the date of such Change of Control), (iv) upon written
notice by the Consultant to the Company, or (v) the date on which the Company
has paid to Consultant $360,000 of Consulting Fees and Additional Consulting
Fees, combined, from and after April 1, 2014, in any such case, which shall
result in the termination of the Term.”

 

3.                                      Amendment to Section 4(b) of the
Consulting Agreement.  Effective as of the date hereof, Section 4(b) of the
Consulting Agreement is hereby amended by replacing the phrase “pursuant to
clauses (i), (ii) or (iii) of Section 4(a) above” with the phrase “pursuant to
Section 4(a) above”.

 

4.                                      Entire Agreement.  The Consulting
Agreement as amended by this Amendment embodies the complete agreement and
understanding among the parties hereto and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.

 

5.                                      Governing Law.  All issues concerning
this Amendment shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the law of any jurisdiction
other than the State of New York.

 

*     *     *     *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Consulting Agreement as of the date first written above.

 

 

IDQ OPERATING, INC.

 

 

 

 

 

By:

/s/ Gerard Rooney

 

 

Name:

Gerard Rooney

 

 

Title:

Chief Financial Officer

 

 

 

 

 

LAS COLINAS INVESTMENTS, LLC

 

 

 

 

 

By:

/s/ Michael Klein

 

 

Name:

Michael Klein

 

 

Title:

Sole Member

 

--------------------------------------------------------------------------------
